t c memo united_states tax_court elizabeth a gardner petitioner v commissioner of internal revenue respondent docket no 11669-16l filed date elizabeth a gardner pro_se derek s pratt and doreen marie susi for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy to facili- tate collection of her federal_income_tax liability that liability consists of a tax_deficiency and additions to tax as redetermined by this court in gardner v commissioner tcmemo_2013_67 appeal dismissed in relevant part no 9th cir date dismissing appeal in the case at docket no and aff’d 845_f3d_971 9th cir affirming decision in the case at docket no respondent has moved for summary_judgment contending that there are no disputed issues of material fact and that his determi- nation to sustain the proposed collection action was proper as a matter of law we agree and accordingly will grant the motion concluding as we do that petitioner has maintained this litigation primarily for delay we will also order her to pay under sec_6673 a penalty to the united_states of dollar_figure background the following facts are based on the parties’ pleadings and respondent’s motion including the attached affidavit and exhibits petitioner resided in ari- zona when she filed her petition 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioner and her husband are well-known tax_shelter promoters with a lengthy history of litigation in this and other courts their speciality is the cor- poration sole tax_shelter whereby a taxpayer takes a fictitious vow of poverty in connection with a purported church and declares herself thenceforth immune from federal_income_tax petitioner promoted this scheme by writing several books including how to protect everything you own in this life and after and corporation sole vs c corporation petitioner also practiced what she preached she and her husband established bethel aram ministries in took fictitious vows of poverty and have not filed a federal_income_tax return since see gardner t c m cch pincite5 petitioner and her husband derived considerable income from peddling this scheme to gullible individuals for in particular they had income of dollar_figure on which they paid no tax see id t c m cch pincite follow- 2see eg gardner v commissioner 145_tc_161 upholding sec_6700 penalties against petitioner for promoting abusive_tax_shelter scheme gardner v u s irs wl d ariz date dismissing pe- titioner’s fraud and racketeering suit against the united_states and its officers aff’d 672_fedappx_776 9th cir bethel aram ministries v irs wl d ariz date dismissing quiet title action united_states v gardner wl d ariz date permanently enjoining pe- titioner from making false statements to promote tax_shelter scheme aff’d 457_fedappx_611 9th cir gardner v peters wl d ariz date dismissing frivolous wrongful_levy suit by petitioner aff’d 280_fedappx_602 9th cir ing a bank_deposits analysis the irs determined for a tax_deficiency of dollar_figure and various additions to tax in the case at docket no we sus- tained most of that deficiency and the additions to tax under sec_6651 and sec_6654 see gardner t c m cch pincite0 in date petitioner filed a notice of appeal in the case at docket no but the u s court_of_appeals for the ninth circuit dismissed her appeal for failure to pay the required docketing filing fees gardner v commissioner no 9th cir date dismissing appeal in the case at docket no when filing a notice of appeal from our decision petitioner did not post an appeal_bond under sec_7485 the irs accordingly assessed the liabilities in question which she declined to pay after notice_and_demand in an effort to col- lect her unpaid liability for the irs in date sent her letter final notice_of_intent_to_levy and notice of your right to a hearing she timely requested a cdp hearing asserting a challenge to her underlying tax_liability on the theory that her vow of poverty precluded receipt of taxable_income 3the case at docket no was consolidated for purposes of trial and opinion with the case at docket no which involved petitioner and her husband’s income_tax liabilities for and we sustained most of the deficiencies and additions to tax that the irs determined for those years and our decision in the case at docket no was affirmed by the u s court_of_appeals for the ninth circuit 845_f3d_971 9th cir the case was assigned to a settlement officer so who conducted a tele- phone cdp hearing on date during the hearing petitioner insisted that the levy notice was invalid because she was appealing this court’s decision in the case at docket no which concerned her tax_liabilities see supra note she did not request a collection alternative and did not provide the so with the financial information necessary for him to consider one nor did she supply copies of executed tax returns for through the so concluded that petitioner could not challenge her underlying tax_liability for because that liability was conclusively established by a tax_court decision that had become final see sec_7481 the so verified that this tax_liability had been properly assessed and that all other requirements of law and administrative procedure had been satisfied on date the irs is- sued a notice_of_determination upholding the levy and petitioner timely petitioned this court on date respondent filed a motion for summary_judgment to which petitioner has responded discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid cost- ly time-consuming and unnecessary trials fla peach corp v commissioner t c under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but instead must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp t c pincite in responding to the summary_judgment motion petitioner presents a litany of arguments directed mainly to relitigating the validity of her corporation sole tax_shelter scheme she does not allege any dispute of material fact and we dis- cern none we conclude that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case where the validity of a taxpayer’s underlying tax_liability is properly at issue we review the irs’ determination de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the irs decision for abuse_of_discretion only id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 a taxpayer may raise a cdp challenge to the existence or amount of her un- derlying tax_liability only if she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner received a notice_of_deficiency for and litigated her liability for that year in this court sec_6330 pre- cluded her from disputing that liability a second time through the cdp process we accordingly review the so’s actions for abuse_of_discretion only c analysis the only question is whether the irs properly sustained the proposed levy to facilitate collection of petitioner’s unpaid tax_liability we review the record to determine whether the so properly verified that the requirements of applicable law or administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed col- lection action balances the need for the efficient collection_of_taxes with the legiti- mate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so satisfied all of these re- quirements the only relevant issue petitioner raised was her contention that the irs could not pursue collection activity for while she had an appeal pending in the court_of_appeals the so correctly rejected this argument this court’s decision in the case at docket no which concerned petitioner’s tax_liability became final on date when she did not file a timely petition for writ of certiorari from the court of appeals’ order dismissing her appeal see sec_7481 u s c sec_2101 the irs was then free to proceed to collect her tax_liability as determined by this court the fact that petition- er’s appeal in the case at docket no was still pending at the time of the cdp hearing was irrelevant because that case concerned her tax_liabilities even if this court’s decision in the case at docket no had not become final sec_7485 provides that n otwithstanding any provision of law imposing restrictions on the assessment and collection of deficiencies a re- quest for appellate review shall not operate as a stay of assessment or collection of any portion of the amount of the deficiency determined by the tax_court unless the taxpayer has filed a timely notice of appeal and has filed with the tax_court a bond in a sum fixed by the tax_court not exceeding a specified amount the pendency of an appeal in and of itself does not stay irs collection action because petitioner did not submit an appeal_bond when filing her appeal in the case at docket no the so would not have abused his discretion in determining that collection action for should proceed regardless of whether this court’s decision had become final petitioner did not request a collection alternative and she did not supply the so with the financial information necessary to enable him to consider one far from being in compliance with her ongoing tax filing obligations she has not filed a federal_income_tax return since the so did not abuse his discretion in declining to consider a collection alternative under these circumstances see hull v commissioner tcmemo_2015_86 109_tcm_1438 huntress v commissioner tcmemo_2009_161 prater v commissioner tcmemo_2007_241 roman v commissioner tcmemo_2004_20 internal revenue man- ual pt date finding no abuse_of_discretion in this or in any other respect we will grant summary_judgment for respondent and affirm the proposed collection action d frivolous position penalty sec_6673 authorizes this court to impose a penalty not in excess of dollar_figure w henever it appears to the tax_court that a taxpayer has instituted or maintained a proceeding primarily for delay or has taken a position that is frivolous or groundless the purpose of sec_6673 is to compel taxpayers to conform their conduct to settled tax principles and to deter the waste of judicial resources see 791_f2d_68 7th cir bruhwiler v commissioner tcmemo_2016_18 111_tcm_1071 it is clear to us that petitioner has maintained this suit primarily for delay as part of her 25-year campaign to avoid or defer indefinitely the collection of her federal_income_tax liabilities because our decision establishing her income_tax_liability became final more than three years ago she had no plausible basis for challenging that liability through the cdp process her 30-page response to the motion for summary_judgment includes only two paragraphs that bear any rational relationship to the issues this case presents the vast bulk of that document is directed toward relitigation of the trial_court and appellate decisions previously rendered against her see supra note in that connection she advances numerous frivolous arguments including assertions that the irs continues to lie and de- fame petitioner and that the commissioner and the courts have conspired to deny her first amendment rights to freedom of speech and religion petitioner has wasted the resources of respondent’s counsel and this court we will accordingly require that she pay to the united_states under sec_6673 a penalty of dollar_figure this opinion will serve as a warning that she risks a much larger penalty if she engages in similar tactics in the future to reflect the foregoing an appropriate order and decision will be entered
